DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of invention I covering claims 1-9 in the reply filed on July 21st, 2022 is acknowledged.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraphs [00101] and [00102] refer to a computing device 160 not found in the figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickins et al. (US 20130022214 A1).

Regarding claim 1, Dickins discloses a wearable device for noise-cancelling of ambient sounds, the wearable device comprising: 
an exterior microphone (figure 1, mic 5); 
a speaker (mentioned in paragraph [0037]); 
a processor (6); and 
memory (mentioned in paragraphs [0040] and [0090]) comprising instructions that when executed by the processor cause the processor to: 
receive audio input signals from the exterior microphone of the wearable device (see at least paragraphs [0037] and [0041]); 
perform an active noise control to filter ambient noise from the audio input signals (see paragraph [0041], “In many cases, the output of microphones 4 and 5 is processed to achieve an amount of signal extraction for the desired signal, typically including the voice of the user” and “The invention can be embodied in a system in which there is substantial additional processing of microphone signals to separate a voice (or other intended) signal from the undesired background noise around the user”, also see paragraphs [0017],  [0066], and [0079]); and 
deliver the filtered audio signals to the user via a speaker of the wearable device (see paragraph [0041]).

Regarding claim 2, Dickins discloses wherein the exterior microphone (5) is mounted on an exterior surface (facing away from head, see figure 1) of the wearable device to capture environment sounds (see paragraph [0041]).

Regarding claim 3, Dickins discloses wherein an interior microphone (figure 1 mic 4) is mounted on an interior surface (interior toward user’s mouth, see figure 1) of the wearable device facing toward a user of the wearable device to capture a user's voice (see at least paragraphs [0037] and [0041]).

Regarding claim 4, Dickins discloses wherein to perform the active noise control comprises to detect ambient noise from the audio input signals (see paragraphs [0041], [0017],  [0066], and [0079]).
 
Regarding claim 5, Dickins discloses wherein to detect ambient noise from the audio input signals comprises to detect ambient noise using machine learning algorithms (see paragraphs [0050] to [0051]).


Regarding claim 6, Dickins discloses a method for noise-cancelling of ambient sounds captured by a wearable device (item 2 of figure 1), the method comprising: 
receiving, by the wearable device, audio input signals from an exterior microphone (figure 1, mic 5) of the wearable device (see at least paragraphs [0037] and [0041]);
performing, by the wearable device, an active noise control to filter ambient noise from the audio input signals (see paragraph [0041], “In many cases, the output of microphones 4 and 5 is processed to achieve an amount of signal extraction for the desired signal, typically including the voice of the user” and “The invention can be embodied in a system in which there is substantial additional processing of microphone signals to separate a voice (or other intended) signal from the undesired background noise around the user”, also see paragraphs [0017],  [0066], and [0079]); and 
delivering, by the wearable device, the filtered audio signals to the user via a speaker of the wearable device  (see paragraph [0041]).

Regarding claim 7, Dickins discloses wherein the exterior microphone is mounted on an exterior surface (facing away from head, see figure 1) of the wearable device to capture environment sounds  (see paragraph [0041]).

Regarding claim 8, Dickins discloses wherein performing the active noise control comprises detecting ambient noise from the audio input signals (see paragraphs [0041], [0017],  [0066], and [0079]).

Regarding claim 9, Dickins discloses wherein detecting ambient noise from the audio input signals comprises detecting ambient noise using machine learning algorithms (see paragraphs [0050] to [0051]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654       

/PAUL KIM/           Primary Examiner, Art Unit 2654